
	
		II
		Calendar No. 327
		111th CONGRESS
		2d Session
		S. 690
		[Report No. 111–165]
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Cardin (for himself,
			 Mr. Crapo, Mr.
			 Leahy, Mr. Lieberman,
			 Mr. Menendez, Mr. Nelson of Florida, Mr.
			 Durbin, Ms. Collins, and
			 Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			March 22 (legislative
			 day, March 19), 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Neotropical Migratory Bird Conservation Act
		  to reauthorize the Act.
	
	
		1.Reauthorization of
			 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird
			 Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
				generalThere are authorized
				to be appropriated to carry out this Act, to remain available until
				expended—
						(1)$8,000,000 for fiscal year 2010;
						(2)$11,000,000 for
				fiscal year 2011;
						(3)$13,000,000 for
				fiscal year 2012;
						(4)$16,000,000 for
				fiscal year 2013;
						(5)$18,000,000 for
				fiscal year 2014; and
						(6)$20,000,000 for
				fiscal year 2015.
						(b)Use of
				fundsOf the amounts made available under subsection (a) for each
				fiscal year, not less than 75 percent shall be expended for projects carried
				out at a location outside of the United
				States.
					.
		
	
		March 22 (legislative day, March 19), 2010
		Reported without amendment
	
